NOTICE: NOT FOR OFFICIAL PUBLICATION.
 UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                 AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                    IN THE
             ARIZONA COURT OF APPEALS
                                DIVISION ONE


                       STATE OF ARIZONA, Appellee,
                                        v.
                 DONALD DUANE GRAFF, JR., Appellant.

                             No. 1 CA-CR 17-0653
                               FILED 7-31-2018


           Appeal from the Superior Court in Maricopa County
                      No. CR2016-115047-001 DT
                  The Honorable Justin Beresky, Judge

                                  AFFIRMED


                                   COUNSEL

Arizona Attorney General’s Office, Phoenix
By Joseph T. Maziarz
Counsel for Appellee

Maricopa County Public Defender’s Office, Phoenix
By Paul J. Prato
Counsel for Appellant
                              STATE v. GRAFF
                             Decision of the Court



                      MEMORANDUM DECISION

Judge Lawrence F. Winthrop delivered the decision of the Court, in which
Presiding Judge James B. Morse Jr. and Judge Kent E. Cattani joined.


W I N T H R O P, Judge:

¶1             Counsel for Donald Duane Graff, Jr. (“Appellant”) has filed a
brief in accordance with Smith v. Robbins, 528 U.S. 259 (2000); Anders v.
California, 386 U.S. 738 (1967); and State v. Leon, 104 Ariz. 297 (1969),
advising this court that he has found no arguable question of law that is not
frivolous and asking us to search the record for fundamental error. See State
v. Clark, 196 Ariz. 530, 537, ¶ 30 (App. 1999) (stating that this court reviews
the entire record for reversible error). A jury convicted Appellant of assault,
unlawful imprisonment, aggravated assault, and disorderly conduct.
Although this court granted counsel’s motion to allow Appellant to file a
supplemental brief in propria persona, he has not done so. After reviewing
the entire record, we affirm Appellant’s convictions and sentences.

                FACTS AND PROCEDURAL HISTORY1

¶2             A grand jury charged Appellant by indictment with assault, a
class one misdemeanor and domestic violence offense (Count I); unlawful
imprisonment, a class 6 felony and domestic violence offense (Count II);
aggravated assault, a class 4 felony and domestic violence offense (Count
III); and disorderly conduct, a class 1 misdemeanor (Count IV).

¶3           At trial, the State presented the following evidence: on March
10, 2016, Mesa police officers Lavin and Marriott responded to a 911
disturbance call and arrived at an apartment in Mesa, Arizona. Officer
Lavin could hear yelling from inside the apartment as the officers
approached. The officers knocked and announced themselves as police
officers. After several minutes, Appellant opened the door, “became
confrontational, asked what [the officers] were doing there, [and] said that
[they] shouldn’t be there.” The officers explained that they were
responding to a 911 call from a neighbor regarding a disturbance.
Appellant told the officers “everything was fine and that nothing was


1      We review the facts in the light most favorable to sustaining the
verdict and resolve all reasonable inferences against Appellant. See State v.
Fontes, 195 Ariz. 229, 230, ¶ 2 (App. 1998).


                                      2
                              STATE v. GRAFF
                             Decision of the Court

wrong.” Officer Lavin explained that, given the nature of the call, the
officers needed to know who was in the apartment and make sure everyone
was safe. Appellant stated that his girlfriend (“the victim”), was in the
apartment and was “okay.” Officer Lavin asked if he could speak to the
victim, but Appellant would not let her approach the door. Officer Lavin
again explained that the officers needed to make sure everyone inside the
apartment was safe. Appellant walked to the back of the hallway and
yelled at the victim to tell the officers that she was okay. A female voice
said, “I’m okay.” Officer Lavin asked the victim once again to come outside
and talk to the officers. Appellant blocked the door and at least twice told
the victim she could not leave. At this point, Officer Lavin told Appellant
that, based on the nature of the call and the officers’ inability to ensure the
victim was safe, he was required to enter the apartment. Appellant then let
the victim leave the apartment. As she did so, she looked scared, spoke
softly, and was shaking.

¶4             The officers took the victim to an advocacy center for a
forensic examination. The forensic nurse who examined the victim testified
at trial that the victim reported being slapped, punched, and choked.
According to the nurse’s medical report, the victim disclosed having a
headache, difficulty breathing, nausea, throat pain, and a change in vision.
The nurse also testified that the forensic examination revealed numerous
injuries: a laceration and abrasion between the nose and the upper lip; a
bruise under the eye and abrasion to the nose; abrasions, petechiae, and
bruising on the victim’s neck; red spotting on the higher area of the neck;
and multiple abrasions on the left posterior shoulder. The nurse explained
that all the victim’s injuries and symptoms were consistent with
strangulation.

¶5            At trial, the victim testified that she had dated Appellant for
six months, but as of March 10, 2016, they were no longer involved.
Sometime after midnight, she went over to Appellant’s mother’s apartment
because Appellant told her he had heroin. When she arrived, however, he
did not have the heroin. The victim then tried to leave, but Appellant began
yelling, smacked her, and forced her into the apartment. The victim did not
leave because she was scared and because she did not want to wake
Appellant’s mother, who was asleep. Appellant gave the victim two
Klonopin, which made her fall asleep.

¶6            Later that afternoon, Appellant’s mother awakened the victim
and asked the victim to help her get dressed for a date. After Appellant’s
mother left, an argument arose between Appellant and the victim because
Appellant wanted the victim to stay and have sex with him. When she


                                      3
                              STATE v. GRAFF
                             Decision of the Court

refused, Appellant hit her, pulled her hair, hit her with the back of his hand,
and choked her. Appellant also told her, “I’m going to kill you.”

¶7            The jury found Appellant guilty as charged on all counts.
Before sentencing, the court conducted a trial on Appellant’s alleged prior
convictions. The court found that the State had proven Appellant’s four
alleged prior felony convictions, requiring that Appellant be sentenced as a
category 3 offender.

¶8            At sentencing, the court considered the evidence presented at
trial, Appellant’s cancer diagnosis, a presentence report, letters, and a
statement from Appellant’s mother, as well as aggravating factors. The
court sentenced Appellant as a non-dangerous, repetitive offender as
follows: Count I: 6 months’ imprisonment with credit for 180 days of
presentence incarceration; Count II: 3.75 years’ imprisonment with credit
for 310 days of presentence incarceration; Count III: 8 years’ imprisonment
with credit for 310 days of presentence incarceration; and Count IV: 6
months’ imprisonment with credit for 180 days of presentence
incarceration. The court ordered the sentences to run concurrently.

                                 ANALYSIS

¶9            We have read and considered counsel’s brief and fully
reviewed the entire record for reversible error, see Leon, 104 Ariz. at 300;
Clark, 196 Ariz. at 537, ¶ 30, and find none. The proceedings were
conducted in compliance with Appellant’s constitutional and statutory
rights and the Arizona Rules of Criminal Procedure. Counsel represented
Appellant at all stages of the proceedings, Appellant was afforded the
opportunity to speak at sentencing, and the sentences imposed were within
the statutory guidelines.

¶10            After filing of this decision, defense counsel shall inform
Appellant of the status of the appeal and of his future options. Counsel has
no further obligations related to this appeal unless, upon review, counsel
finds an issue appropriate for submission to the Arizona Supreme Court by
petition for review. See State v. Shattuck, 140 Ariz. 582, 584-85 (1984).
Appellant shall have thirty days from the date of this decision to proceed,
if he desires, with a pro per motion for reconsideration or petition for review.




                                       4
                     STATE v. GRAFF
                    Decision of the Court

                      CONCLUSION

¶11   Appellant’s convictions and sentences are affirmed.




                  AMY M. WOOD • Clerk of the Court
                  FILED: AA




                                5